Citation Nr: 1032659	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-04 033	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2005 rating decision in which the RO, inter alia, 
denied the Veteran's claim for service connection for PTSD.  In 
December 2005, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in December 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in January 2007.

In July 2009, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim, as reflected in a June 2010 
supplemental SOC (SSOC) and returned the matter on appeal to the 
Board for further consideration.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 
1957 to June 1977.

2.  The Social Security Death Index confirms that the appellant 
died in June 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time. 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.            38 C.F.R. § 20.1106 
(2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C.  § 5121A, substitution in case of death 
of a claimant who dies on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for substitution 
upon death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the RO from which the claims originated (listed 
on the first page of this decision).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


